

U.S. Employees
 
Exhibit 10.4
(Double Trigger, Expanded Forfeiture/Recovery Terms)
 



Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Restricted Stock Unit Award Terms and Conditions


These Terms and Conditions are part of a Restricted Stock Unit Award Agreement
(the “Agreement”) that governs a Restricted Stock Unit Award made to you as an
employee of Archer-Daniels-Midland Company (the “Company”) or one of its
Affiliates pursuant to the terms of the Company’s 2009 Incentive Compensation
Plan, as amended (the “Plan”). The Agreement consists of a notice of Restricted
Stock Unit Award that has been provided to you (the “Notice”), these Terms and
Conditions and the applicable terms of the Plan which are incorporated into the
Agreement by reference, including the definitions of capitalized terms contained
in the Plan.


Section 1.    Grant of Restricted Stock Unit Award.  The grant of this
Restricted Stock Unit Award to you is effective as of the Date of Grant
specified in the Notice. This Restricted Stock Unit Award provides you the
number of Restricted Stock Units specified in the Notice, each such Restricted
Stock Unit representing the right to receive one share of the Company’s common
stock.


Section 2.    Rights of the Recipient.


(a)    No Shareholder Rights.  The Restricted Stock Units granted pursuant to
this Award do not entitle you to any rights of a shareholder of the Company’s
common stock.  Your rights with respect to the Restricted Stock Units shall
remain forfeitable at all times by you until satisfaction of the vesting
conditions set forth in Section 3.


(b)    Restrictions on Transfer.  You shall not be entitled to transfer, sell,
pledge, alienate, hypothecate or assign the Restricted Stock Units or this
Award, except that in the event of your death, your estate shall be entitled to
the Shares represented by the Restricted Stock Units.  Any attempt to otherwise
transfer the Restricted Stock Units or this Award shall be void.  All rights
with respect to the Restricted Stock Units and this Award shall be available
only to you during your lifetime, and thereafter to your estate.


(c)     Dividend Equivalents.  As of each date that the Company pays a cash
dividend to the holders of its common stock generally, the Company shall pay you
an amount equal to the per share cash dividend paid by the Company on its common
stock on that date multiplied by the number of Restricted Stock Units credited
to you under this Award as of the related dividend payment record date.  No such
dividend equivalent payment shall be made with respect to any Restricted Stock
Units which, as of such record date, have either been settled as provided in
Section 4 or forfeited pursuant to Sections 5 or 7 below.  Any such payment
shall be made as soon as practicable after the related dividend payment date,
but no later than the later of (i) the end of the calendar year in which the
dividend payment date occurs, or (ii) the 15th day of the third calendar month
after the dividend payment date.


Section 3.    Vesting.  Subject to the provisions of Section 7 below, the
Restricted Stock Units subject to this Award and your right to receive Shares in
settlement thereof shall vest in full on the scheduled vesting date specified in
the Notice, or at such earlier time as may be specified in Section 5 or Section
6 below (the date upon which such vesting occurs being referred to as the
“Vesting Date”).


Section 4.    Settlement of Restricted Stock Units.  Subject to the provisions
of Section 7 below, after any Restricted Stock Units vest pursuant to Section 3
above, the Company shall cause to be issued to you, or to your estate in the
event of your death, one share of its common stock in payment and settlement


US.108485119.03

--------------------------------------------------------------------------------




of each vested Restricted Stock Unit.  Such issuance shall occur on or before
the later of (i) the end of the calendar year in which the Vesting Date occurs,
or (ii) the 15th day of the third calendar month after the Vesting Date, and you
shall have no power to affect the timing of such issuance.  Such issuance shall
be evidenced by a stock certificate or appropriate entry on the books of the
Company or a duly authorized transfer agent of the Company, shall be subject to
the tax withholding provisions of Section 8 below, and shall be in complete
satisfaction of such vested Restricted Stock Units.  If the Restricted Stock
Units that vest include a fractional Restricted Stock Unit, the Company shall
round the number of vested Restricted Stock Units to the nearest whole unit
prior to issuance of Shares as provided herein.  If the ownership of or issuance
of Shares to you as provided herein is not feasible due to applicable exchange
controls, securities or tax laws or other provisions of applicable law, as
determined by the Committee in its sole discretion, you or your legal
representative shall receive cash proceeds in an amount equal to the Fair Market
Value (as of the Vesting Date) of the Shares otherwise issuable to you, net of
any amount required to satisfy withholding tax obligations as provided in
Section 8 below.


Section 5.    Effect of Termination of Service.  


(a)    Termination of Employment Generally. If, prior to the vesting of the
Restricted Stock Units pursuant to Section 3, you cease to be an Employee for
any reason (voluntary or involuntary) other than (i) death or Disability, or
(ii) Retirement (as defined below), then your rights to the unvested Restricted
Stock Units shall be immediately and irrevocably forfeited on the date of
termination.


(b)    Death or Permanent Long-Term Disability. If you cease to be an Employee
as a result of death, then all Restricted Stock Units subject to this Award and
your right to receive Shares in settlement thereof shall fully vest and the
Company shall settle such Restricted Stock Units pursuant to Section 4
above.  If you cease to be an Employee as a result of Disability, then subject
to the forfeiture conditions of Section 7 below, the Restricted Stock Units
subject to this Award and your right to receive Shares in settlement thereof
shall continue to vest in accordance with Section 3 above.


(c)    Retirement. If you cease to be an Employee as a result of Retirement,
then subject to the forfeiture conditions of Section 7 below, the Restricted
Stock Units subject to this Award and your right to receive Shares in settlement
thereof shall continue to vest in accordance with Section 3 above. “Retirement”
means any termination of employment at or after age sixty-five (65), or at or
after age fifty-five (55) with ten (10) or more years of continuous service as
defined under the ADM Retirement Plan, a copy of which can be acquired upon
request.


Section 6. Change of Control. In the event a Change of Control occurs prior to
the Vesting Date, the following provisions shall apply:


(a)    Termination After a Change of Control. If, within 24 months after a
Change of Control (i) described in paragraphs (a), (d) or (e) of Section 2.7 of
the Plan or (ii) that constitutes a Business Combination as defined in paragraph
(c) of Section 2.7 of the Plan and in connection with which the surviving or
acquiring entity (or its parent entity) has continued, assumed or replaced this
Restricted Stock Unit Award, you cease to be an Employee due either to an
involuntary termination for reasons other than Cause (as defined in Section 7(b)
below) or a resignation for Good Reason (as defined in Section 6(d) below), then
all Restricted Stock Units subject to this Award and your right to receive
Shares in settlement thereof shall immediately vest in full and will be settled
in shares of Company common stock as provided in Section 4 above.


(b)    Award Not Continued, Assumed or Replaced. If this Restricted Stock Unit
Award is not continued, assumed or replaced in connection with a Change of
Control that constitutes a Business


2



--------------------------------------------------------------------------------




Combination as contemplated by clause (ii) of Section 6(a) above, then all
Restricted Stock Units subject to this Award and your right to receive Shares in
settlement thereof shall immediately vest in full upon the occurrence of the
Change of Control and will be settled in shares of Company common stock as
provided in Section 4 above. Unless the Committee provides otherwise in
connection with a Change of Control described in paragraph (b) of Section 2.7 of
the Plan, all Restricted Stock Units subject to this Award shall vest in full
prior to the consummation of the dissolution or liquidation.


(c)    Assumption or Replacement. For purposes of this Section 6, this
Restricted Stock Unit Award will be considered assumed or replaced if, in
connection with the Change of Control transaction and in a manner consistent
with Code Section 409A, either (i) the contractual obligations represented by
this Award are expressly assumed by the surviving or acquiring entity (or its
parent entity) with appropriate adjustments to the number and type of securities
subject to this Award that preserves the intrinsic value of this Award existing
at the time of the Change of Control transaction, or (ii) you have received a
comparable restricted stock unit award that preserves the intrinsic value of
this Award existing at the time of the Change of Control transaction and is
subject to substantially similar terms and conditions as this Award.


(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall have the
meaning specified in your employment agreement with the Company or an Affiliate,
or, if you are not employed pursuant to an employment agreement or are party to
an employment agreement that does not define the term, “Good Reason” shall mean
any of the following events that occurs without your prior written consent:


(i)    you experience a material diminution in your employment duties, authority
or responsibilities as compared to your duties, authority and responsibilities
as in effect during the 90-day period immediately preceding the Change of
Control;


(ii)    you experience a material diminution in your compensation as compared to
your compensation as in effect during the 90-day period immediately preceding
the Change of Control, or as the same may have been increased from time to time
thereafter;


(iii)    you are required to be based at any office or location that is in
excess of 50 miles from the principal location of your work during the 90-day
period immediately preceding the Change of Control; or


(iv)    any action or inaction that constitutes a material breach by the Company
or an Affiliate of any agreement under which you provide services to the Company
or such Affiliate.


Before a resignation by you will constitute a resignation for Good Reason, you
must give the Company or applicable Affiliate a notice of resignation within 30
calendar days of the occurrence of the event alleged to constitute Good Reason.
The notice must set forth in reasonable detail the specific reason for the
resignation and the facts and circumstances claimed to provide a basis for
concluding that such resignation is for Good Reason. Failure to provide such
notice within such 30-day period shall be conclusive proof that you do not have
Good Reason to terminate employment. In addition, Good Reason shall exist only
if the Company or applicable Affiliate fails to remedy the event or events
constituting Good Reason within 30 calendar days after receipt of the notice of
resignation from you.


Section 7.    Forfeiture of Award and Compensation Recovery.  


(a)    Forfeiture Conditions. Notwithstanding anything to the contrary in this
Agreement, if you cease to be an Employee because your employment is terminated
for “Cause” (as defined in paragraph 7(b)


3



--------------------------------------------------------------------------------




below), or if, during the term of your employment with the Company and its
Affiliates and for two years after the Vesting Date, or during the period
following Retirement or Disability and prior to the passage of two years after
the Vesting Date, you breach any restrictive covenants applicable to you
(including those contained in paragraph 7(c) below), or you participate in an
activity that is deemed by the Company to be detrimental to the Company or any
of its Affiliates (including, without limitation, criminal activity), (i) you
shall immediately forfeit this Award and any right to receive Shares that have
not yet been issued pursuant to Section 4 above, and (ii) with respect to Shares
that have been issued pursuant to this Award (or the cash value thereof paid)
after the Vesting Date, either (A) you shall return such Shares to the Company,
or (B) you shall pay to the Company in cash an amount equal to the Fair Market
Value of such Shares as of the Vesting Date (or equal to the cash value
previously paid).
 
(b)    Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean
the Company’s good faith determination that you have engaged in any act that
creates just cause for termination, which, without limiting the foregoing, shall
be deemed to include the following: (i) any act of dishonesty with respect to
your responsibilities as an Employee, embezzlement, misappropriation,
intentional fraud, or other violations of the law or similar conduct by you
involving the Company or any Affiliate, (ii) any acts resulting in a conviction
for, or plea of guilty or nolo contendere to, a charge of commission of a
felony, (iii) misconduct resulting in injury to the Company or any Affiliate,
(iv) activities harmful to the reputation of the Company or any Affiliate, (v) a
violation of Company or Affiliate operating guidelines or policies, (vi) willful
refusal to perform, or substantial disregard of, the duties properly assigned to
you, including failure to provide your Best Efforts on behalf of the Company or
any Affiliate, (vi) a violation of any contractual, statutory or common law duty
of loyalty to the Company or any Affiliate; (vii) any breach of your obligations
to the Company or any Affiliate, including any confidentiality or non-disclosure
obligations; or (viii) any willful and/or gross misconduct by you that in the
good faith determination of the Company demonstrates unfitness to be an employee
of the Company or any Affiliate, including the harassment of any employee or
violation of any law, regulation, or Company policies. “Best Efforts” shall mean
that, during your employment or relationship with the Company or any Affiliate,
you will devote your best efforts to the performance of your duties and the
advancement of the Company and its Affiliates and shall not engage in any other
employment, profitable activities, or other pursuits which would cause you to
not devote your full attention to matters of the Company and its Affiliates
during business hours, to disclose or utilize the Confidential Information of
the Company or any Affiliate, or would reflect adversely on the Company or any
of its Affiliates.


(c)    Violations of Restrictive Covenants. During the time in which your
Restricted Stock Units shall vest and for two years after the Vesting Date, you
shall comply with all provisions of the Restrictive Covenants set forth in
Section 7(c)(i) through (iii) below.


(i)    Non-Disclosure and Return of Confidential Information. You have or will
be given access to and provided with sensitive, confidential, proprietary,
and/or trade secret information (collectively, “Confidential Information”) in
the course of your employment. Examples of Confidential Information include, but
are not limited to, inventions, new product or marketing plans, business
strategies and plans, merger and acquisition targets, financial and pricing
information, computer programs, source codes, models and databases, analytical
models, customer lists and information, and supplier and vendor lists and
information. You agree not to disclose or use Confidential Information, either
during or after your employment with the Company or any of its Affiliates,
except as necessary to perform your duties or as the Company may consent in
writing. You further agree to return any and all Confidential Information,
whether in hard or electronic format, regardless of the location on which such
information may reside, no later than three (3) business days following the
termination of your employment.




4



--------------------------------------------------------------------------------




(ii)    Non-Solicitation. During the time in which your Restricted Stock Units
shall vest and for two years after the Vesting Date under Section 3 above, you
may not, without the Company’s prior written consent, directly or indirectly,
for you or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner, or shareholder, or in any other
individual or representative capacity:


(A)    Solicit any business competitive with the Company (including, for
purposes of this subparagraph (c)(ii), any Affiliate of the Company) from any
person or entity who (a) was a Company provider or customer within the 12 months
prior to your employment termination and with whom you had direct or indirect
contact to further the Company’s business, or for whom you provided services or
supervised employees who provided those services, or about which you received or
had access to Confidential Information about the provider or customer, or (b)
was a prospective provider or customer the Company solicited within the 12
months before your employment termination and with whom you had contact for the
purposes of soliciting the person or entity to become a provider or customer of
the Company, or supervised employees who had those contacts, or about which you
received or had access to Confidential Information about the prospective
customer or provider.
(B)    Hire, employ, recruit, or solicit any Company employee or consultant.
(C)    Induce or influence any Company employee, consultant, or provider to
terminate his, her or its employment or other relationship with the Company.
(D)    Assist anyone in any of the activities listed above.
(iii)    Non-Competition. During the time in which your Restricted Stock Units
shall vest and for two years after the Vesting Date under Section 3 above, you
may not, without the Company’s prior written consent, directly or indirectly,
for you or for any other person or entity, as agent, employee, officer,
director, consultant, owner, principal, partner or shareholder, or in any other
individual or representative capacity:


(A)    Engage in or participate in any activity that competes, directly or
indirectly with any Company or Affiliate product or service that you engaged in,
participated in, or had Confidential Information about during your employment,
including, but not limited to, any business engaged in the trading and/or
processing of agricultural commodities, the manufacturing of biodiesel, ethanol,
or food and feed ingredients, or the operation of grain elevators and crop
origination and transportation networks.


(B)    Assist anyone in any of the activities listed above.


(iv)    Certification of Compliance. Prior to the issuance of Shares, you may be
required to certify to the Company and provide such other evidence to the
Company as the Company may reasonably require that you have not engaged in any
activities that compete with the business operations of the Company and its
Affiliates since you ceased to be an Employee due to Retirement or Disability.


(d)    Compensation Recovery Policy. In addition to those provisions contained
within Sections 7(a) through 7(c) above, to the extent that this Award and any
compensation associated therewith is considered


5



--------------------------------------------------------------------------------




“incentive-based compensation” within the meaning and subject to the
requirements of Section 10D of the Exchange Act, this Award and any compensation
associated therewith shall be subject to potential forfeiture or recovery by the
Company in accordance with any compensation recovery policy adopted by the Board
or the Committee in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s Shares are then listed.  This Agreement may be unilaterally
amended by the Committee to comply with any such compensation recovery policy. 


Section 8.    Withholding of Taxes.  You shall be responsible for the payment of
any withholding taxes upon the occurrence of any event in connection with the
Award (for example, vesting or issuance of Shares in settlement of Restricted
Stock Units) that the Company determines may result in any tax withholding
obligation, including any social security obligation. The delivery of Shares in
settlement of Restricted Stock Units shall be conditioned upon the prior payment
by you, or the establishment of arrangements satisfactory to the Company for the
payment by you, of all such withholding tax obligations. You hereby authorize
the Company (or the Affiliate that employs you) to withhold from salary or other
amounts owed to you any sums required to satisfy withholding tax obligations in
connection with the Award.  If you wish to satisfy such withholding tax
obligations by delivering Shares you already own or by having the Company retain
a portion of the Shares that would otherwise be issued to you in settlement of
the Restricted Stock Units, you must make such a request which shall be subject
to approval by the Company. If payment of withholding tax obligations, or
satisfactory payment arrangements, are not made on a timely basis, the Company
may instruct an authorized broker to sell such number of Shares subject to the
Award as are equal in value to the tax withholding obligations prior to the
issuance of any Shares to you.


Section 9.    Securities Law Compliance.  No Shares shall be delivered upon the
vesting of any Restricted Stock Units unless and until the Company and/or you
shall have complied with all applicable federal, state or foreign registration,
listing and/or qualification requirements and all other requirements of law or
of any regulatory agencies having jurisdiction, unless the Committee has
received evidence satisfactory to it that you may acquire such shares pursuant
to an exemption from registration under the applicable securities laws.  Any
determination in this connection by the Committee shall be final, binding, and
conclusive.  The Company reserves the right to legend any Share certificate or
book entry, conditioning sales of such Shares upon compliance with applicable
federal and state securities laws and regulations.


Section 10.    No Rights as Employee or Consultant.  Nothing in this Agreement
or this Award shall confer upon you any right to continue as an Employee or
consultant of the Company or any Affiliate, or to interfere in any way with the
right of the Company or any Affiliate to terminate your service at any time.


Section 11.    Adjustments.  If at any time while this Award is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.3 of the Plan, the number of Restricted Stock Units and the number and kind of
securities that may be issued in respect of such Units shall be adjusted in
accordance with the provisions of the Plan.


Section 12.    Notices.  Any notice hereunder by you shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Secretary of the Company at the Company’s office at 4666 Faries
Parkway, Decatur, Illinois 62526 or at such other address as the Company may
designate by notice to you.  Any notice hereunder by the Company shall be given
to you in writing and such notice shall be deemed duly given only upon receipt
thereof at such address as you may have on file with the Company.


6



--------------------------------------------------------------------------------






Section 13.    Construction.  The construction of the Notice and these Terms and
Conditions is vested in the Committee, and the Committee’s construction shall be
final and conclusive. The Notice and these Terms and Conditions are subject to
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of the
Notice and these Terms and Conditions on the one hand and the Plan on the other
hand, the provisions of the Plan will govern.


Section 14.     Governing Law and Venue.  This Agreement, the parties’
performance hereunder, and the relationship between them shall be governed by,
construed, and enforced in accordance with the laws of the State of Illinois,
without giving effect to the choice of law principles thereof. The parties
expressly agree that any action relating to or arising out of this Agreement
shall take place exclusively in the State of Illinois, and you consent to the
jurisdiction of the federal and/or state courts in Illinois. You further consent
to personal jurisdiction and venue in both such courts and to service of process
by United States Mail or express courier service in any such action.


Section 15.    Binding Effect. This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


Section 16.    Remedies. The parties expressly agree that the forfeiture and
repayment obligations contained within Section 7 above do not constitute the
Company’s exclusive remedy for your violation of Section 7(c)(i). The Company
may seek any additional legal or equitable remedy, including injunctive relief,
for any such violation of that provision. To the extent that any violation of
Section 7(c)(i) shall result in an injunction against you, the parties expressly
agree that the Company shall be entitled to obtain and enforce immediately
temporary restraining orders, preliminary injunctions and final injunctions
without the posting of a bond enjoining such breach or threatened breach.


Section 17.    Miscellaneous.


(a)    Amendment, Waiver, and Severability. No waiver of any breach of any
provision of this Agreement by the Company shall be effective unless it is in
writing and no waiver shall be construed to be a waiver of any succeeding breach
or as a modification of any provision of this Agreement. The provisions of this
Agreement shall be severable and if any provision of this Agreement is found by
any court to be unenforceable, in whole or in part, the remainder of this
Agreement as well as the provisions of your prior agreement with the Company, if
any, regarding the same subject matter as that which was found unenforceable
herein shall nevertheless be enforceable and binding on the parties. You also
agree that the trier of fact may modify any invalid, overbroad or unenforceable
term of this Agreement so that such term, as modified, is valid and enforceable
under applicable law. Further, you acknowledge and agree that you have not, will
not, and cannot rely on any representations not expressly made herein. The terms
of this Agreement shall not be amended by you or the Company except by the
express written consent of the Company. The paragraph headings in this Agreement
are for convenience of reference and in no way define, limit or affect the
meaning of this Agreement.


(b)    Assignment and Transfer of Employment. The rights and/or obligations
herein may only be assigned by the Company or any Affiliate (except as otherwise
expressly set forth herein), may be done without your consent and shall bind and
inure to the benefit of the Company, any Affiliate, its successors and assigns.
If the Company or any Affiliate makes any assignment of the rights and/or
obligations herein or transfers your employment or relationship within the
Company or any Affiliate, you agree that this Agreement shall remain binding
upon you.


7



--------------------------------------------------------------------------------






(c)    Acceptance. You agree that this Agreement is accepted by you through your
original, electronic or facsimile signature. You further agree that the Company
or any Affiliate is deemed to have accepted this Agreement as evidenced by your
receipt of the Notice of Restricted Stock Units.


(d)    Third Party Beneficiaries. This Agreement is intended to benefit each and
every Subsidiary, Affiliate, or business unit of the Company for which you
perform services, for which you have customer contacts, or about which you
receive Confidential Information and may be enforced by any such entity. You
agree and intend to create a direct, consequential benefit to the Company
regardless of the Company entity with which you are affiliated on the last day
of your employment or relationship with the Company.


(e)    Attorney’s Fees for Failure to Meet Repayment Obligations. You expressly
agree that, if the Company successfully brings a lawsuit to recover amounts due
and owing for a violation of Section 7(c), you shall be required to pay any and
all of the Company’s reasonable attorney’s fees.




By indicating your acceptance of this Restricted Stock Unit Award, you agree to
all the terms and conditions described above and contained in the Notice and in
the Plan document.










8

